IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 58 WM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ZAMAR SWIFT,                                 :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Petition for Reinstatement of Right to

File Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel

was negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.

See Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file a Petition for Allowance of

Appeal within 15 days.